Title: To James Madison from William Lee, 20 December 1804 (Abstract)
From: Lee, William
To: Madison, James


20 December 1804, Bordeaux. Refers JM to his letter of 14 July regarding the Joseph & Phoebe and encloses letters from Livingston and Skipwith on the subject. Had not realized the persons interested in the ship and cargo had such malice toward him; had thought from information he received that they merely complained of his not being more active in obtaining release of the cargo. “But I have within a short time learnt to my great astonishment that I am accused in London of having ‘offered to protect this Vessel and Cargo and get them entered here upon the Consignee’s agreeing to pay me half of his Commissions arising from the sale thereof and that on his refusing to grant me this douceur I went immediately to the Director of the Customs of this port and denounced the Ship and Cargo as English with a view to share with him a part of the profits arising from the seizure and condemnation.’…
“If such a report has reached you (and I am told it is on its way) I beg you will do m⟨e⟩ the favor to read with attention the enclosed copy of a letter I wrote the Director of the Customs on the subject to which is annexed a translation of the certificate he added to the original. I also ha⟨ve⟩ to request you will have the goodness to read the extract which accompanies this from Captain Perkins’s protest that will prove to you the Joseph and Phebe arrived at the mouth of this River on the 19 of January and was immediately seized by the Custom house officers. I never knew nor heard of the ship until the 25 Jany⟨:⟩ To have caused or been instrumental in her seizure I ought to have known that she was on her way from England and instructed this Government accordingly and after having once denounced her any offers I could have made the Consignee to protect the Cargo would have been useless.
“Having traced this report to a Mr Pierre Guestier of this City a wealthy wine merchant (who is so universally detested by his fellow Citizens that they have nick named him ‘Pierre le noir’ & ‘Pierre le cruel’ to distinguish him from his brother who enjoys a good reputation) I shall soon forward you other proofs of my innocence having caused the whole of my correspondence on this affair to be translated which I intend laying before Mr Martignure an eminent Counsellor and Mr Ravez the most celebrated advocate in this part of France whose advice I shall follow in my proceedings against Mr Guestier. If he refuses me that satisfaction I am intitled to I will pursue him before the police correctional or criminal Tribunals.… I will then apply to the Government at Paris.
“I shall avoid if possible this Last extremity for in that mode I shall be under the necessity of laying the whole affair open to the Government who may consider the transaction as a covered one & punish Mr Guestier for protecting what they may consider English property by obliging him to refund or pay into the Treasury the amount of the Cargo besides causing him to be imprisoned, in which case he would have recourse on Mr Murdoch & Sargent the real or pretended owners. I shall therefore act with caution and delicacy toward them tho’ they do not deserve from me any consideration of that nature. But should the question turn on preserving my reputation or their property they may rely on it I shall have no regard to the latter.” Will pursue the originators “of this atrocious calumny … to the end of the world.…
“Mr Monroe left this on the 17th in excellent health and spirits and I think must have arrived in Bayonne this day. If no accident happens he will reach Madrid on the 26th and 27th as I had previous to his arrival established Relais for him all the way which will accelerate his journey at least five or six days. He felt particularly anxious to reach the ⟨g⟩round of negotiation having been retarded at Paris beyond his calculation. I feel persuaded his mission will close as the President wishes and that the necessary communications will reach you before this session of Congress ends. He was recd. here by his Countrymen with great pleasure and the Constituted authorities waited on him shortly after his arrival, a compliment which is seldom or never paid to Ambassadors who pass through this City.
“We have nothing new in politics. There has not as yet appeared any official declaration of War on the part of England or Spain tho’ it is hourly expected.
“It is reported that arrangements have been made at Paris with his Holiness for the abolishing the greater part of the monasteries in spain and reducing certain priviledges of the clergy which ha⟨d⟩ for their object the encreasing the revenue of that Government to about 5,000,000. You have no doubt heard that his C. Majesty had signified his wish to abdicate his throne in favor of his second son provid⟨e⟩d that the Prince of Peace was named Regent. To this I⟨t⟩ appears the Council of Castile have objected alledging tha⟨t⟩ the eldest son of the King is a man of age with family and every way qualified to take the reigns of Government. The French expect much from this discussion. One part of the Royal family of Spain according to the arrangement of Coffee house politicians are to be sent to South America and the other to remain at the will of France. A nation can not well be more oppressed and distressed than Spain is at present.
“By this Vessel to the particular care of the Captain I have the honour to forward you a packet from Mr Monroe. The original went by Capt Wilson of the ship Mars for Philadelphia a few days since and I have another packet which I shall dispatch in the course of a day or two.
“My discharge from the Creditors of Perrot & Lee is now before the Tribunal of Commerce for ‘Homologation’ or confirmation which it will receive in a few days. This unfortunate affair has cost me many Sacrifices and much labour. When I look about on what I have passed through in sickness & failures since I have been in this City without bringing into view the intrigue and wickedness I have had to combat with, I am anstonished [sic] at my having survived it all. Accompanying this you have a few Gazettes.”
